Birdzell, J.
(dissenting). As I view this case it presents a single issue of fact, namely, what was the consideration for the mortgages and notes given by Adolph and Lillian Lehmann to the plaintiff in this action? I am aware that the consideration is stated not only in the mortgages, but in memoranda that were made at the time of the negotiations, and I agree that this statement of the consideration should not be considered as legally impeached unless the evidence is of a satisfactory character. In a case where the evidence of witnesses is conflicting, and where the trial court has had the superior opportunity to weigh their *739testimony, tbe appellate court should be reluctant to disturb the findings. However, this being a trial de novo, it is the duty of this court on appeal to retry the issues on the record as best it can in the light of the foregoing considerations.
It seems to me that there are a number of circumstances to be considered in weighing the evidence in this case to which there has not been attributed the weight which would ordinarily attach to their existence. Among these circumstances may be mentioned the following: Within two days after Adolph Lehmann’s crime was committed, he gave a mortgage to his attorney for $3,500, and within three weeks of that same date, through negotiations conducted partly by the same attorney, he had realized in cash $9,000 for personalty sold to his brother-in-law Bahnemann, and $500 for a lease upon the land which carried with it a growing crop of more than 200 acres, all of this money being deposited in a bank to the credit of the same attorney. The record shows that this was a fair approximation of the value of the property purchased. There is testimony to the effect that at the time the sale contract was made it was agreed that Adolph might repurchase at the same figure, plus interest and compensation for care of the property. In the nine months intervening the original sale and the resale, the plaintiff had realized about $2,500 from the property sold. When the resale was agreed upon the valuation of all items was approximately double that at which they had been purchased by Bahnemann a short while before. Witnesses testified to the effect that Bahnemann admitted the valuation did not represent the real amount Lehmann was obliged to pay;-that it was $10,000 in excess of his real obligation and that the amount was placed high to protect him against the further rapacity of lawyers. Whether or not this reflection on the profession or upon any particular counsel is warranted is wholly beside the issue here, but, taken in connection with the promptness with which counsel apparently had been paid $13,000 before the trial of the defendant in this action, it would appear that there were grounds for apprehension in the Lehmann family, and it is only reasonable to expect that they would have contemplated some preventative measures of this character. Another circumstance is the uncertainty of Adolph being permitted to remain upon the farm long enough to successfully carry the heavy burden that he was assuming. Whatever abandon he might have manifested by his rash *740criminal act, this record abounds with evidence, largely circumstantial in character, of his business ability and thrift. Though being approximately thirty-one years of age, he held in his own right 800 acres of laud almost clear and personal property valued conservatively at $9,000 to $10,000. Furthermore, the business ability manifested in the making of the large joayments after the repurchase contract is not to be ignored. Altogether it seems highly improbable that such an improvident contract would have been made. The explanation, in accordance with the admissions testified to by the various witnesses, seems to me to give a much more reasonable account of the stated consideration than the testimony of Bahnemann in support of his exaggerated valuations. Furthermore, it may be remarked here that if such be the proper explanation, it is not likely it would have been discussed with the assistant cashier of the bank who made out the papers. The valuation of the property moreover, appearing in the memoranda, is a lump valuation. The property is not itemized nor appraised save in Bahnemann’s own book.
Evidence to establish that the true consideration for a contract is other than the consideration stated in the agreement itself, does not need to be as strong as that required to establish fraud, duress, undue influence or unfair dealing; because, as is commonly known, a false consideration is frequently stated between parties to a transaction when neither has any fraudulent purpose in mind with respect to the other and when such false consideration is entirely consistent with fair dealing.
Taking into account all the circumstances disclosed on this record and weighing the testimony in the light of the situation of the parties, I am of the opinion that it satisfactorily establishes that the notes and mortgages to the extent of $10,000 were not based upon any consideration; that the contract between the parties was one whereby the property involved was sold by Bahnemann to Lehmann at substantially what Bahnemann had paid for it, which, together with indebtedness ' assumed by Bahnemann, made up the total of $14,430. The plaintiff ' should be permitted to foreclose for this amount, crediting the defendant with the payments actually made.